843 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George JOYNER, Petitioner-Appellant,v.David A. GARRAGHTY, Warden;  Mary Sue Terry, AttorneyGeneral, Respondent-Appellee.
No. 87-7130.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 22, 1987.Decided:  April 5, 1988.

George Joyner, appellant pro se.
Robert Homer Anderson, III, Office of the Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
George Joyner, a Virginia inmate, seeks to appeal an order of the district court which denied his motion for reconsideration of the district court's prior order dismissing Joyner's habeas corpus petition.  Finding no abuse of discretion in the district court's denial of the motion, we deny a certificate of probable cause to appeal and dismiss the appeal.


2
Joyner's motion was filed more than ten days after the district court's final order dismissing his petition, and therefore must be considered as a motion for relief from order brought under Rule 60(b), Federal Rules of Civil Procedure.


3
In reviewing the denial of a motion for reconsideration pursuant to Rule 60(b), this Court's standard of review is whether the district court abused its discretion.   Transportation, Inc. v. Mayflower Services, 769 F.2d 952, 954 (4th Cir.1985) (citing Harman v. Pauley, 678 F.2d 479, 480 (4th Cir.1982)).  We find that Joyner has not shown any reason justifying relief from the order dismissing his petition, and we find that the district court did not abuse its discretion.


4
We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.